Citation Nr: 0635244	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-26 502	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.






ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1986 and from July 1986 to September 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequently, the Board remanded 
the case to the RO for additional development in January 
2005.  The case is now before the Board for further appellate 
consideration.


FINDING OF FACT

The evidence does not show a level of hearing impairment for 
both ears that may be considered a disability for VA 
purposes.


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in February 2003 and 
January 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as they informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical or 
other non-government records necessary to support his claim.  

Further, in compliance with the Board's January 2005 remand, 
the veteran was asked to identify and sign releases for any 
additional medical evidence.  The veteran did not respond to 
the January 2005 VA notice letter.  Thus, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, in May 2005, the veteran was examined and the 
examiner provided the requested etiology opinion.  In April 
2006, VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
January 2005 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was notified, through the April 
2006 SSOC, of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection was granted on appeal.  Nonetheless, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The Board finds that the evidence of record -- service and 
post-service medical records, service personnel records, a VA 
examination report, and lay statements -- is adequate for 
determining whether the criteria for service connection have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  

For these reasons, the Board finds that the purpose behind 
the notice requirement has been satisfied and the appellant 
has participated effectively in the processing of his claim.  
Thus, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure in service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38  C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

In the present appeal, the veteran's separation audiological 
examination report dated in June 2001 showed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
15
10
10
15

A VA audiological examination report dated in May 2005 showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
10
15
15
10
20

The veteran's speech discrimination scores were 96 percent 
for the right ear and 100 percent for the left ear.

The claims file contains numerous service audiological 
reports prior to the veteran's separation examination, 
however, none of the reports showed puretone thresholds that 
would qualify as a VA disability under 38 C.F.R. § 3.385.  
After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a current disability.  None of 
the veteran's service audiological examination reports reveal 
bilateral hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  None of the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for both 
ears were at least 40 decibels or greater nor are the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 at least 26 decibels or 
greater.  Further, the veteran's speech recognition scores 
for his ears, using the Maryland CNC Test, were above the 
statutory requirement of 94 percent.  There are no medical 
records, service or post-service, showing bilateral hearing 
loss to a degree of 10 percent or more within one year from 
separation from service.  Thus, the veteran's claimed 
bilateral hearing loss is not presumed to have been incurred 
in service under the provisions of 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence shows that the veteran's 
claimed bilateral hearing loss is not of the severity that it 
may be considered to be a disability for VA purposes under 
38 C.F.R. § 3.385.  Thus, he fails to satisfy the element of 
a current disability, and his claim for service connection is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


